





IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA,
      v.
MONEYGRAM INTERNATIONAL, INC.,
           Defendant.
 
Case No. 1:12-cr-291
 
 
 



AMENDMENT TO AND EXTENSION
OF DEFERRED PROSECUTION AGREEMENT


MoneyGram International, Inc. (the “Company”) and the United States Department
of Justice, Criminal Division, Money Laundering and Asset Recovery Section and
the United States Attorney’s Office for the Middle District of Pennsylvania
(collectively, the “Department”), enter into this Amendment to and Extension of
Deferred Prosecution Agreement (the “Amendment”), extending the term of the
Deferred Prosecution Agreement entered on November 9, 2012, and currently in
effect between the Company and the Department (the “Agreement”), until May 10,
2021 (the “Extended Term”). Unless expressly addressed herein, the terms and
conditions of the Agreement will remain in full force and effect through the end
of the Extended Term.





--------------------------------------------------------------------------------





1.    The Department and the Company enter into this Amendment based on the
following factors:
a.      continuing weaknesses in the Company’s anti-money laundering (“AML”) and
anti-fraud programs, including the Company’s failure, despite some progress
during the original term of the Agreement, to successfully complete the
implementation of the enhanced compliance undertakings required by the
Agreement;
b.      the Company’s implementation of a new fraud interdiction system in April
2015 that ultimately proved to be ineffective and resulted in a failure by the
Company, between April 2015 and October 2016, to block a substantial number of
transactions associated with consumers the Company previously identified as
receiving fraud transactions;
c.      the Company’s knowledge that the newly implemented fraud interdiction
system was ineffective and its failure to adequately remediate this failure
until October 2016;
d.    the Company’s inadequate disclosure of the weaknesses in the fraud
interdiction system to the Department;
e.     the Company’s agreement to extend all terms of the Agreement through the
Extended Term, including, but not limited to, the continued retention of


2



--------------------------------------------------------------------------------





an independent compliance monitor and the waiver of the statute of limitations,
as set forth in paragraph 16 of the Agreement;
f.    the Company’s agreement to additional compliance and reporting
undertakings;
g.    the Company’s continued commitment to enhance its AML and anti-fraud
compliance programs, including the dedication of substantial resources to such
programs and the engagement of a national consulting firm to assist in the
development and execution of a risk-based program to ensure that the Company can
successfully meet its obligations under the law and the requirements contained
in Attachment C to the Agreement, including any amendments;
h.    the Company’s commitment to timely add the names of individuals identified
for interdiction as a result of Consumer Fraud Reports (“CFRs”) as specified in
Paragraph 20 below;
i.     the Company’s agreement to forfeit $125 million in proceeds related to
consumer fraud loss in 2015 and 2016;
j.     the Company’s compliance with its cooperation obligations under the
original Agreement, including by producing relevant documents, making its
employees available for interviews, and collecting, analyzing, and organizing
relevant


3



--------------------------------------------------------------------------------





information for the Department, and the Company’s agreement to continue to
cooperate with the Department through the extension of the Agreement; and
k.     the Company’s continued cooperation with and contributions to law
enforcement.
2.    The third paragraph of the Agreement is amended to read as follows:
3.    This Agreement is effective for a period beginning on the date on which
the Information was filed and ending on May 10, 2021 (the “Extended Term”).
However, the Company agrees that, in the event that the Department determines,
in its sole discretion, that the Company has knowingly violated any provision of
this Agreement, an extension or extensions of the Extended Term of the Agreement
may be imposed by the Department, in its sole discretion, for up to a total
additional time period of one year, without prejudice to the Department’s right
to proceed as provided in Paragraphs 16 through 19 below. Any extension of the
Agreement extends all terms of this Agreement, including the terms of the
monitorship in Attachment D, for an equivalent period. Conversely, in the event
the Department finds, in its sole discretion, that there exists a change in
circumstances sufficient to eliminate the need for the corporate compliance
monitor in Attachment D, and that the other provisions of this Agreement have
been satisfied, the Extended Term of the Agreement may be terminated early.


3.    The twelfth paragraph of the Agreement is amended to read as follows:
12.    The Company agrees that it will not employ or be affiliated with the
Monitor for a period of not less than two years from the date on which the
Monitor’s term expires.


4.    The fifteenth paragraph of the Agreement is amended to read as follows:
15.    The Department further agrees that if the Company fully complies with all
of its obligations under the Agreement and the Amendment, the Department will
not continue the criminal prosecution


4



--------------------------------------------------------------------------------





against the Company described in paragraph 1 of the Agreement, or bring any
criminal case against the Company, or any of its wholly owned or controlled
subsidiaries, related to any information that the Company disclosed to the
Department or the Monitor prior to the date on which this Amendment was signed,
and, at the conclusion of the Extended Term, the Agreement and its Amendment
shall expire. Within forty-five (45) days of the Agreement’s expiration, the
Department shall seek dismissal with prejudice of the criminal Information filed
against the Company on November 9, 2012.


5.    The Agreement is amended to include the following provision:
Certification
26.    On the date that the Extended Term expires, the Company, by the Chief
Executive Officer and the Chief Compliance Officer of the Company, after
conducting a reasonable inquiry within the Company, will certify to the
Department that, in good faith reliance on information provided to the Chief
Executive Officer and Chief Compliance Officer by key employees within the
Company, and based on their information and belief, the Company has met its
obligations under this Agreement. Such certification will be deemed a material
statement and representation by the Company to the executive branch of the
United States for the purposes of Title 18, United States Code, Section 1001,
and it will be deemed to have been made in the judicial district in which this
Agreement is filed.


6.    The seventh, eighth, and ninth paragraphs of Attachment C to the Agreement
are amended to read as follows:
Agent Due Diligence Remediation


7.For Agents deemed by MoneyGram to be high risk or operating in a high risk
area, MoneyGram will develop and implement a plan to conduct enhanced due
diligence. On a monthly basis, MoneyGram will also calculate, with respect to
each Agent location for


5



--------------------------------------------------------------------------------





the preceding month, the monetary value of (a) completed money transfers that
were the subject of a Consumer Fraud Report (“CFR”), (b) other completed money
transfers made to the receiver who was identified as a fraud perpetrator in any
such CFR (“Related Receiver Transactions”), and (c) other completed money
transfers made by the sender identified as a fraud victim in any such CFR,
provided that such sender was also identified as a fraud victim in a second CFR
within thirty (30) days of the first CFR (“Related Sender Transactions”). If the
total combined monetary value of (a), (b), and (c) exceeded five percent (5%) of
the total monetary value of money transfers paid by that Agent location for each
of the three preceding months, MoneyGram will suspend the Agent location’s
ability to conduct further money transfers pending a review to determine whether
the Agent location can continue operating. Upon completion of the review,
MoneyGram will, where appropriate, terminate, restrict, or discipline the Agent
location.


Anti-Fraud Alert System and Anti-Fraud Program


8.The Company will ensure that all money-transfer transactions originating in
the United States, regardless of destination, will be monitored by the Company’s
Anti-Fraud Program to identify and prevent potentially fraudulent transactions.
The Anti-Fraud Program is defined as: the Anti-Fraud Alert System (“AFAS”); the
Company’s active interdiction system, including but not limited to the Internal
Watch List; the Fraudster Interception Program; and all subsequent iterations
and replacements of, and additions to, each of the foregoing.


Transaction Monitoring


9.
a.    The Company will develop and implement a risk-based program, using the
best tools available, to test and verify the accuracy of the sender and receiver
biographical and identification data entered into the transaction database by
MoneyGram Agents.




6



--------------------------------------------------------------------------------





b.    The Company will review, within thirty (30) days of a CFR, the following
money transfers for the purposes of considering whether to file a SAR, add
consumers to the active interdiction system, create new Anti-Fraud Program
rules, or conduct further investigation: (i) Related Receiver Transactions paid
to the receiver identified in any such CFR during the period beginning thirty
(30) days prior to the CFR and continuing until the date of the entry of such
receiver into the Company’s active interdiction system; (ii) Related Sender
Transactions sent by the sender identified in any such CFR during the period
beginning thirty (30) days prior to the CFR and continuing until the entry of
the sender into the Company’s active interdiction system. The Company, for the
same purposes set forth in the first sentence of this paragraph, will also
review within (30) days of a money transfer: (i) money transfers paid to a
receiver who received, or sent by a sender who sent, three (3) or more money
transfers at two (2) or more Agent locations within a twenty-four (24) hour
period; and (ii) money transfers sent or received by an individual who provided
the same social security or identification number as a different MoneyGram
consumer within a rolling thirty (30) day period.


7.     The twelfth paragraph of Attachment C to the Agreement is amended to
require reporting to the Department on a monthly basis. The thirteenth and
fourteenth paragraphs of Attachment C to the Agreement are amended to read as
follows:
Reporting Requirements
13.The Company will provide the Department with a report every month of all
MoneyGram Agents or Agent locations worldwide that were terminated, suspended,
or restricted in any way during the previous month based on fraud or money
laundering concerns or as a result of the Anti-Fraud Program and whether or not
a SAR was filed concerning those Agents or Agent locations.


7



--------------------------------------------------------------------------------







14.The Company will provide the Department with a report every month listing all
Agent termination, suspension, or restriction recommendations by the Company’s
Fraud, Anti-Money Laundering, or Compliance Departments during the previous
month based on fraud or money laundering concerns or as a result of the
Anti-Fraud Program that were not accepted and an explanation of why. The Company
should also indicate whether or not a SAR was filed concerning those Agents.


8.    Attachment C to the Agreement is further amended to include the following
additional compliance undertakings:
Additional Reporting Requirements


16.The Company will provide the Department with a report every month identifying
each Agent or Agent location the Company has identified as a subject of a SAR
filed by the Company in the previous month.


17.The Company will provide the Department with a report every month
identifying: (a) any new material modification to the Anti-Fraud Program (as
defined in paragraph 8 above) in the previous month, including any new AFAS
rules; and (b) the number of names added to the Company’s active interdiction
system in the previous month; and (c) the total number of names on any active
interdiction system backlog.


18.The Company will, on a monthly basis, provide the Department with: (a)
spreadsheets, in the form previously identified by the Department, containing
information about CFRs and Related Sender and Receiver transactions; and (b)
information regarding money transfers sufficient to determine the percentage of
CFR and Related Sender and Receiver transactions relative to overall money
transfers worldwide and by country.


19.For the period of the Extended Term plus one year, to the extent permitted by
law, the Company will maintain in the United States


8



--------------------------------------------------------------------------------





and make available to the Department upon request: (a) all available electronic
transaction details for any transfer refunded under the Anti-Fraud Program; and
(b) for any SAR identifying as a subject an Agent or Agent location, or owner or
employee of such Agent or Agent location, all available electronic transaction
details relating to that SAR, including but not limited to the total volume and
value of transactions that were the subject of a CFR and paid by such Agent or
Agent location in the twelve (12) months preceding the SAR; and (c) the results
of any SAR, CFR, or Related Sender or Receiver transaction investigation or
review.


Interdiction System


20.Upon receipt of a complaint via the Company’s “Core Channels” (customer
service hotline, customer service email address, or online complaint form) about
an alleged consumer-fraud-induced money transfer, the Company will, within two
(2) business days, add to its active interdiction system (a) the receiver
identified in the complaint and (b) the sender identified in the complaint
provided that such sender has been identified in a CFR within the preceding
thirty (30) days. Upon receipt of a complaint via any other channel, the Company
will add such information to its active interdiction systems as soon as
reasonably possible, pursuant to its interdiction policy. The Company will
review whether it is loading and maintaining receivers and senders into the
interdiction system in accordance with this paragraph on at least a monthly
basis, and the Company will report the results of such reviews to the Department
every month along with the other reporting required under this Agreement.


Additional Measures


21.The Company will designate an employee or employees to coordinate and be
accountable for the Company’s Anti-Fraud Program.


22.To the extent permitted by law, the Company will require all consumers
worldwide to provide a government-issued identification document (ID) in order
to initiate or receive money transfers through the Company’s Agent network. The
Company will direct its Agents to


9



--------------------------------------------------------------------------------





enter sufficient identifying information for interdiction purposes, including,
to the extent permitted by law, the consumer’s ID number, into its point-of-sale
system.


23.Under certain circumstances, as agreed to by the Company and the Department,
the Company will agree to refund to consumers certain fraud related transactions
sent between the filing of this Amendment and the expiration of the Agreement.
The Company agrees that it shall not file any petitions for remission,
restoration, or any other assertion of ownership or request for return relating
to any future forfeitures associated with such refunded fraud related
transactions, or any other action or motion seeking to collaterally attack the
seizure, restraint, forfeiture, or conveyance of any future forfeitures
associated with such refunded fraud related transactions, nor shall they assist
any others in filing any such claims, petitions, actions, or motions. The
Company agrees that it shall not seek or accept directly or indirectly
reimbursement or indemnification from any source with regard to the refunded
fraud related transactions that the Company pays pursuant to this Agreement.


24.The Company will comply with the Federal Trade Commission (“FTC”) Stipulated
Order for Compensatory Relief and Modified Order for Permanent Injunction,
including but not limited to, provisions regarding identification, prevention,
and reimbursement of fraudulently induced transactions; interdiction of certain
consumers; establishment, implementation, and maintenance of a comprehensive
anti-fraud program; due diligence, oversight, investigation, monitoring,
discipline, suspension, and termination of Agents; and submission of relevant
information regarding alleged fraud-induced money transfers for inclusion in the
Consumer Sentinel Network.


9.     Attachment D to the Agreement is amended to include the following
provision:


10



--------------------------------------------------------------------------------





11.The parties agree that the Company will provide the Monitor’s report to the
Federal Trade Commission within fifteen (15) days after receiving the final
version of said report.


10.    As a result of MoneyGram’s conduct, including conduct related to the
implementation of an ineffective fraud interdiction system in 2015, the Company
agrees that the Department could institute a civil, criminal, and/or
administrative forfeiture action against certain funds held by the Company, and
that such funds would be forfeitable pursuant to Title 18, United States Code,
Sections 981 and 982. The Company agrees to forfeit to the United States the sum
of $125 million (“the Additional Forfeiture Amount”). The Company hereby agrees
that it is the sole owner of the funds and is transferring the funds
unencumbered. The Company also agrees that, in the event the funds used to pay
the Additional Forfeiture Amount are not directly traceable to or involved in
transactions sent through the Company in violation of Title 18, United States
Code Sections 1343 and 2, the monies used to pay the Additional Forfeiture
Amount shall be considered substitute res for the purpose of forfeiture to the
United States pursuant to Title 18, United States Code, Sections 981, 982, or
Title 28, United States Code, Section 2461(c), and the Company releases any and
all claims it may have to such funds. The Company waives all notice relating to
any seizure or forfeiture of the Additional Forfeiture Amount. The Company
agrees


11



--------------------------------------------------------------------------------





to execute any additional documents necessary to complete the forfeiture of the
funds, including any forms evidencing the Company’s consent to forfeiture and
waiver of timely notice. The Company agrees that it shall not file any petitions
for remission, restoration, or any other assertion of ownership or request for
return relating to the Additional Forfeiture Amount, or any other action or
motion seeking to collaterally attack the seizure, restraint, forfeiture, or
conveyance of the Additional Forfeiture Amount, nor shall they assist any others
in filing any such claims, petitions, actions, or motions. The Company consents
to the entry of a declaration of forfeiture and agrees the payments the Company
had made and will make are final and the funds shall not be refunded should the
Department later determine that the Company has breached this Agreement and
commence a prosecution against the Company. The Company agrees that it shall not
seek or accept directly or indirectly reimbursement or indemnification from any
source with regard to the Additional Forfeiture Amount that the Company pays
pursuant to this Agreement. Additionally, the Company agrees that it shall not
claim, assert, or apply for, either directly or indirectly, any tax deduction,
tax credit, or any other offset with regard to any U.S. federal, state, or local
tax or taxable income of the Additional Forfeiture Amount paid pursuant to this
Agreement. In the event of a breach of this Agreement and subsequent
prosecution, the Department is not limited to the amounts previously forfeited
from the Company.


12



--------------------------------------------------------------------------------





The Department agrees that in the event of subsequent breach and prosecution, it
will recommend to the Court that the amounts paid pursuant to the Agreement be
offset against whatever forfeiture the Court shall impose as part of its
judgment. The Company understands that such a recommendation will not be binding
on the Court.
11.     The Company shall pay the sum of $70 million plus any associated
transfer fees within ten (10) business days after the date this Court grants the
accompanying Order Regarding the Joint Motion to Amend and Extend the Deferred
Prosecution Agreement, pursuant to payment instructions as directed by the
Department in its sole discretion. The Company shall pay the remaining sum of
$55 million plus any associated transfer fees within eighteen (18) months of the
date this Amendment is executed, pursuant to payment instructions as directed by
the Department in its sole discretion.
12.    In consideration of the Company’s: (a) ongoing and future cooperation;
(b) payment of the Additional Forfeiture Amount; (c) implementation of remedial
measures described in the Amendment; and (d) agreement to undertake further AML
and anti-fraud compliance measures, the Department agrees that it will not
assert any breach of the Agreement by the Company, or any of its wholly owned or
controlled subsidiaries related to any information that the Company has
disclosed to the Department or the Monitor prior to the date on which this
Amendment was signed


13



--------------------------------------------------------------------------------





and agrees that any prosecution of the Company for the conduct set forth in the
criminal Information filed against the Company on November 9, 2012, be and
hereby is deferred for the Extended Term.


14



--------------------------------------------------------------------------------







AGREED:
FOR MONEYGRAM INTERNATIONAL, INC.:


Date:
November 7, 2018
 
By:
/s/ W. Alexander Holmes
 
 
 
 
W. Alexander Holmes
 
 
 
 
Chief Executive Officer
 
 
 
 
MoneyGram International, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
November 7, 2018
 
 
/s/ David M. Zinn
 
 
 
 
David M. Zinn
 
 
 
 
Williams & Connolly LLP
 
 
 
 
 







































15



--------------------------------------------------------------------------------







FOR THE DEPARTMENT OF JUSTICE:


DAVID J. FREED
UNITED STATES ATTORNEY
Middle District of Pennsylvania






Date:
November 8, 2018
 
By:
/s/ Kim Douglas Daniel
 
 
 
 
Kim Douglas Daniel
 
 
 
 
Assistant U.S. Attorney
 
 
 
 
 





    


DEBORAH L. CONNOR
Chief, Money Laundering and
    Asset Recovery Section
Criminal Division
U.S. Department of Justice






Date:
November 8, 2018
 
By:
/s/ Margaret A. Moeser
 
 
 
 
Margaret A. Moeser
 
 
 
 
Senior Trial Attorney
 
 
 
 
 







16

